re

10
11
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26

Case 2:18-cv-02645-SPL-CDB Document 24 Filed 03/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Travelers Casualty Insurance Company of | Case No. 2:18-cv-02645-PHX-SPL
America,

Plaintiff,
Vv.
TB Excavation, LLC,

Defendant.

 

 

 

WRIT OF EXECUTION

 

 

 

TO THE MARSHAL OF THE DISTRICT OF ARIZONA

YOU HEREBY COMMANDED, that the property, goods, chattels, lands, and
tenements of Defendant TB Excavation, LLC, which is in the possession of First International
Bank and Trust, 7900 E Raintree Drive, Scottsdale, Arizona 85260, in the form of a bank
account, account number 091305031, in your district you cause to be made the sum of two
hundred twenty seven thousand one hundred thirty nine dollars and zero cents ($227,139.00),
which lately in the United States District Court of the United States for the District of Arizona, |
Plaintiff Travelers Casualty. Insurance Company of America recovered against the said
Defendant TB Excavation, LLC, in an action between Travelers Casualty Insurance Company
of America and TB Excavation, LLC in which Judgment was entered in favor of Plaintiff]
Travelers Casualty Insurance Company of America and against Defendant TB Excavation, LLC

as appears by the record filed in the Clerk’s Office of said District Court on the November 10,

 

 
10

“Ii

12
13
14
15
16
17
18
19
20
21
22
23
24

25

26

 

 

Case 2:18-cv-02645-SPL-CDB Document 24 Filed 03/08/19 Page 2 of 2

2018, and if sufficient personal property of the said Defendant cannot be found in your District,
that then you cause the same to be made out of the real property belong to such Defendant on
the above-mentioned day, or at any time therefore, in whose hands so ever the same may be, and

return this execution within sixty (60) days after its receipt by you, to the Clerk of said District

 

Court.
WITNESS, the Honorable Camille D. Bibles, Judge of the United States District Court,
- wer ~-( i
for the District of Arizona, at BAS on the ¢ 5 day of __ Marck , 2019.
ML f

Clerk of the Court
iy U

 

 
